Exhibit 99.1 Case Name: Interstate Bakeries Case No:04-45814-jwv-11 Corporation & AllSubsidiaries Consolidated Monthly Operating Report Summary For the Four Weeks Ended and as of November 17, 2007 REVENUE Gross Income $ 207,187,594 Less Cost of Goods Sold 101,425,485 Ingredients, Packaging & Outside Purchasing $ 54,706,753 Direct & Indirect Labor 36,106,432 Overhead & Production Administration 10,612,300 Gross Profit 105,762,109 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 49,526,210 Advertising and Marketing 1,510,062 Insurance (Property, Casualty, & Medical) 8,644,982 Payroll Taxes 4,282,371 Lease and Rent 2,882,765 Telephone and Utilities 974,498 Corporate Expense (Including Salaries) 8,079,316 Other Expenses 28,229,018 (i) Total Operating Expenses 104,129,222 EBITDA 1,632,887 Restructuring & Reorganization Charges 6,500,180 (ii) Depreciation and Amortization 4,972,109 Abandonment 251,496 Property & Equipment Impairment (350,680 ) Other( Income)/Expense 61,397 Gain/Loss Sale of Prop - Interest Expense 3,812,375 Operating Income (Loss) (13,613,990 ) Income Tax Expense (Benefit) (212,379 ) Net Income (Loss) $ (13,401,611 ) CURRENT ASSETS Accounts Receivable at end of period $ 134,880,471 Increase (Decrease) in Accounts Receivable for period (3,355,359 ) Inventory at end of period 53,812,714 Increase (Decrease) in Inventory for period (2,910,199 ) Cash at end of period 58,439,272 Increase (Decrease) in Cash for period (16,755,920 ) Restricted Cash 19,156,243 (iii) Increase (Decrease) in Restricted Cash for period 906,860 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise (8,395,165 ) Increase (Decrease) LiabilitiesSubject to Compromise 3,444,045 Taxes payable: Federal Payroll Taxes $ 4,845,171 State/Local Payroll Taxes 3,942,073 State Sales Taxes 625,264 Real Estate and Personal Property Taxes 7,768,000 Other (see attached supplemental schedule) 3,549,307 Total Taxes Payable 20,729,815 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended November 17, 2007 Description Amount Use Tax $ 543,493 Accr. Franchise Tax 1,489,884 Other Taxes 1,515,930 Total Other Taxes Payable $ 3,549,307 6th period (i)Other Expenses included the following items: Employee benefit costs 11,816,668 Facility costs (excluding lease expense) 1,406,957 Distribution/transportation costs 11,898,570 Local promotional costs 820,531 Miscellaneous 2,286,292 $ 28,229,018 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets (37,500) Employee Costs (190,979) Other 298,040 Reorganization expenses Professional fees 6,852,635 Interest income (241,119) Adjustments to lease rejection expense (7,260) KERP & restructuring bonus plans 0 (Gain)/loss on sale of assets (173,637) $ 6,500,180 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.5 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED AS OF NOVEMBER 17, 2007 1. This consolidated Monthly Operating Report (MOR), reflecting results for the four-week period ended November 17, 2007 and balances of and period changes in certain of the Company’s accounts as of November 17, 2007, is unaudited. This MOR should be read together and concurrently with the Company’s second quarter 2008 Form 10-Q that was filed with the SEC on December 20, 2007 and the Company’s Annual Report on Form 10-K for fiscal 2007 filed with the SEC on August 16, 2007 for a comprehensive description of our current financial condition and operating results. This MOR is being provided to the Bankruptcy Court and the U.S. Trustee pursuant to requirements under Local Rule 2015-2 C. 2. This MOR is not audited and will not be subject to audit or review by our external auditors on a stand-alone basis at any time in the future.This MOR includes certain quarterly and year-to-date adjustments reflected upon review of major asset and liability accounts prior to the Company’s filing of its quarterly and annual financial statements with the SEC. Due to the timing impact of the foregoing, results for this period as presented in the MOR are not necessarily indicative of the actual results for the period if all such matters were allocated to all periods in the quarter or year.Accordingly, each period reported in the MORs should not be viewed on a stand-alone basis, but rather in the context of previously reported financial results, including the Company’s SEC filings. 3. This MOR is presented in a format providing information required under local rule and incorporating measurements used for internal operating purposes, rather than in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information. This MOR does not include certain financial statements and explanatory footnotes, including disclosures required under GAAP. 4. As of November 17, 2007 the Company had not borrowed under its $200 million debtor-in-possession credit facility, which is subject to a borrowing base formula based on its level of eligible accounts receivable, inventory, certain real property and reserves. The credit facility was utilized to support the issuance of letters of credit primarily in support of the Company’s insurance programs.As of November 17, 2007 there were $122.1 million of letters of credit outstanding under the debtor-in-possession credit facility. The amount of the credit facility available for borrowing was $51.8 million as of November 17, 2007.In addition to the borrowing base formula, each borrowing under the debtor-in-possession credit facility is subject to its terms and conditions, including the absence of an event of default thereunder.(See Note 8 and 20 to the Company’s financial statements included in its Form 10-Q for the second fiscal quarter of 2008 ended November 17, 2007 for additional information, including a discussion of an amendment to our borrowing availability under our debtor-in-possession credit facility.)
